Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flaherty (US 5,213,483).
Claim 1:  Flaherty discloses a peristaltic pump system (Figs. 1-3) comprising a length of tubing (13) having first and second ends (see Fig. 3), the tubing having an outer diameter (Fig. 3), a first tube collar (70/72) fixedly attached to the tubing at a first position between the first and second ends and extending outwardly of the outer diameter (Fig. 3), and a second tube collar (70/72) fixedly attached to the tubing at a second position spaced from the first position between the first and second ends and extending outwardly of the outer diameter (Fig. 3); a rotary peristaltic pump with an arcuate tube channel (40) having a first end and a second end (note ends of 40), the length of tubing disposed in the arcuate tube channel, and a rotor (Fig. 2, 84) configured to contact the length of tubing disposed in the arcuate tube channel to move fluid through the length of tubing; and a first tube guide (62/64) disposed at the first end of the tube channel and a second tube guide (note opposite feature from 62 and 66) disposed at the second end of the tube channel, the first and second tube guides each comprising a passage (see Figure below) therethrough with an inner diameter that is larger than the outer diameter of the tubing (in order to fit the tubing the diameter needs be larger), and an opening (note opening at either end of each passage facing 64/66) in communication with the passage through which the length of tubing is disposed into the passage (Fig. 3), the first tube guide having an unrestricted shoulder (note shoulder below, Examiner notes that it is unrestricted in the sense that it is open on one side) configured to abut the first tube collar with the length of tubing in the arcuate tube channel in an installation state (Fig. 3), and the second tube guide having an unrestricted shoulder (see Figure below) configured to abut the second tube collar with the length of tubing in the arcuate tube channel in the installation state (Fig. 3), and 19the passage of the first tube guide disposed between the unrestricted shoulder of the first tube guide and the first end of the arcuate tube channel (Fig. 3), and the passage of the second tube guide disposed between the unrestricted shoulder of the second tube guide and the second end of the arcuate tube channel (Fig. 3).

    PNG
    media_image1.png
    498
    552
    media_image1.png
    Greyscale

Claim 3:  Flaherty further discloses that a distance between the unrestricted shoulder of the first tube guide and the unrestricted shoulder of the second tube guide along a path through the arcuate tube channel is greater than a distance between the first tube collar and the second tube collar in a relaxed state (Fig. 3, Examiner noting the extra length along the arcuate tube channel).
Claim 10:  Flaherty further discloses that the passage of the first tube guide has a first end and a second end (see Figure above), and the unrestricted shoulder of the first tube guide is disposed at the first end of the passage of the first tube guide (see Figure above), the passage of the second tube guide has a first end and a second end (see Figure above), and the unrestricted shoulder of the second tube guide is disposed at the first end of the passage of the second tube guide (see Figure above), and a distance between the second ends of the passages of the first and second tube guides being smaller than a distance between the first ends of the passages of the first and second tube guides (see Figure above). 
Claim(s) 1, 4-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kramer (US 5,326,236). 
Claim 1:  Kramer discloses a peristaltic pump system (Figs. 1-2) comprising a length of tubing (154) having first and second ends (see Figs. 1-2), the tubing having an outer diameter (Figs. 1-2), a first tube collar (155/156) fixedly attached to the tubing at a first position between the first and second ends and extending outwardly of the outer diameter (see Figs. 1-2), and a second tube collar (155/156) fixedly attached to the tubing at a second position spaced from the first position between the first and second ends and extending outwardly of the outer diameter (see Figs. 1-2); a rotary peristaltic pump with an arcuate tube channel (note channel around 128) having a first end and a second end (note ends at/near 127a/b), the length of tubing disposed in the arcuate tube channel, and a rotor (152) configured to contact the length of tubing disposed in the arcuate tube channel to move fluid through the length of tubing; and a first tube guide (see Figure below) disposed at the first end of the tube channel and a second tube guide (see Figure below) disposed at the second end of the tube channel, the first and second tube guides each comprising a passage (see Figure below) therethrough with an inner diameter that is larger than the outer diameter of the tubing (in order to fit the tubing the diameter needs be larger), and an opening (note opening at either end of each passage) in communication with the passage through which the length of tubing is disposed into the passage (Figs. 1-2), the first tube guide having an unrestricted shoulder (note Figure below, Examiner notes that it is unrestricted in the sense that the shoulder is open-faced in the axial direction and is not part of a grooved housing) configured to abut the first tube collar with the length of tubing in the arcuate tube channel in an installation state (Figs. 1-2), and the second tube guide having an unrestricted shoulder (see Figure below) configured to abut the second tube collar with the length of tubing in the arcuate tube channel in the installation state (Figs. 1-2), and 19the passage of the first tube guide disposed between the unrestricted shoulder of the first tube guide and the first end of the arcuate tube channel (Figs. 1-2), and the passage of the second tube guide disposed between the unrestricted shoulder of the second tube guide and the second end of the arcuate tube channel (Figs. 1-2).

    PNG
    media_image2.png
    510
    719
    media_image2.png
    Greyscale

Claim 4:  Kramer further discloses that the unrestricted shoulder of the first tube guide is continuous (note continuous ring face of shoulder) except where the opening is in communication with the passage of the first tube guide (Figs. 1-2), and the unrestricted 20shoulder of the second tube guide is continuous (note continuous ring face of shoulder) except where the opening is in communication with the passage of the second tube guide (Figs. 1-2).  
Claim 5:  Kramer further discloses that the unrestricted shoulder of the first/second tube guide is disposed about at least 80% of a periphery of the passage of the first/second tube guide (Fig. 1, depicts a circular tube hole within the face of the shoulder whose outer edge is at least double the radial distance from the center as the edge of the tube hole; the corresponding areas of the hole/axial face will be around 1:4 which corresponds to about an 80% periphery coverage). Furthermore, including the outer surface area of the tubular wall adjacent the unrestricted should would make such peripheral coverage extend well beyond 80%.
Claim 6:  Kramer further discloses that the first tube collar and the second tube collar each comprise an annular collar disposed about the tubing, the annular collar having an outer diameter that is larger than the outer diameter of the tubing (Figs. 1-2).  
Claim 7:  Kramer further discloses that the annular collar is continuous and regular about a periphery of an outer surface of the tubing (Figs. 1-2).
Claim 8:  Kramer further discloses that the annular collar is a cylindrical collar (Figs. 1-2).
Claim 9:  Kramer further discloses that one of the first tube collar and the unrestricted shoulder of the first tube guide is continuous (note continuous cylindrical collar) and the other of the first tube collar and the unrestricted shoulder of the first tube guide is 21discontinuous (note discontinuous face edge of shoulder), and one of the second tube collar and the unrestricted shoulder of the second tube guide is continuous (note continuous cylindrical collar) and the other of the second tube collar and the unrestricted shoulder of the second tube guide is discontinuous (note discontinuous face edge of shoulder).
Claim 11:  Kramer further discloses that the first tube guide is identical to the second tube guide (Figs. 1-2), and the first tube collar is identical to the second tube collar (Figs. 1-2).
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green (US 6,494,692). 
Claim 1:  Green discloses a peristaltic pump system (Figs. 1-5) comprising a length of tubing (6) having first and second ends (see Figs. 1-5), the tubing having an outer diameter (Figs. 1-5), a first tube collar (8) fixedly attached to the tubing at a first position between the first and second ends and extending outwardly of the outer diameter (see Figs. 1-5), and a second tube collar (8) fixedly attached to the tubing at a second position spaced from the first position between the first and second ends and extending outwardly of the outer diameter (see Figs. 1-5); a rotary peristaltic pump with an arcuate tube channel (note channel around 10) having a first end and a second end (note ends near 32), the length of tubing disposed in the arcuate tube channel, and a rotor (4) configured to contact the length of tubing disposed in the arcuate tube channel to move fluid through the length of tubing; and a first tube guide (see Figure below) disposed at the first end of the tube channel and a second tube guide (see Figure below) disposed at the second end of the tube channel, the first and second tube guides each comprising a passage (see Figure below) therethrough with an inner diameter that is larger than the outer diameter of the tubing (in order to fit the tubing the diameter needs be larger), and an opening (note opening at either end of each passage) in communication with the passage through which the length of tubing is disposed into the passage (Figs. 1-5), the first tube guide having an unrestricted shoulder (note edge face of 32, Examiner notes that it is unrestricted in the sense that the shoulder is open on its side) configured to abut the first tube collar with the length of tubing in the arcuate tube channel in an installation state (Figs. 1-5), and the second tube guide having an unrestricted shoulder (note edge face of 32 on other end) configured to abut the second tube collar with the length of tubing in the arcuate tube channel in the installation state (Figs. 1-5), and 19the passage of the first tube guide disposed between the unrestricted shoulder of the first tube guide and the first end of the arcuate tube channel (Figs. 1-5), and the passage of the second tube guide disposed between the unrestricted shoulder of the second tube guide and the second end of the arcuate tube channel (Figs. 1-5).

    PNG
    media_image3.png
    431
    566
    media_image3.png
    Greyscale

Claim 2:  Green further discloses that the first tube guide comprises another passage (note passage of 32) with an inner diameter that is larger than the inner diameter of the passage, the another passage having a first end connected to the passage and a second end (Fig. 4), and the second tube guide comprises another passage (note passage in 32 at other end) with an inner diameter that is larger than the inner diameter of the passage, the another passage having a first end connected to the passage and a second end (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 6,494,692) in view of Wells (US 6,041,709).
Claim 12:  Green teaches the previous limitations but does not disclose that the rotary peristaltic pump is a bidirectional peristaltic pump.  However, it is well known to provide peristaltic pumps with bidirectional capability like that taught by Wells (see col. 2, lines 39-40) to allow for the pump to allow pumping in two flow directions and assist in proper rotor positioning during tube load/unload operations.  It would have been obvious before the effective filing date of the invention to a skilled artisan to include bidirectional pumping into the apparatus of Green as taught by Wells in order to allow pumping in two flow directions and assist in proper rotor positioning during tube load/unload operations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746